Citation Nr: 0945903	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This claim was 
remanded by the Board in December 2007 and November 2008, and 
now returns again before the Board.

The appeal is again, unfortunately, REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required.


REMAND

In November 2008, the Board remanded the Veteran's claim for 
entitlement to an increased rating for PTSD for further 
development.  The Board's second instruction in that Remand 
was to schedule the Veteran for a VA psychiatric examination 
to determine the current severity of his service-connected 
PTSD.  Although it is unclear, the record appears to show 
that an examination was scheduled and completed (a 
handwritten note shows that the Veteran's last VA examination 
was in April 2009).  The Board notes, however, that even if 
the examination has been completed, the examination report 
has not been associated with the claims file.

Regrettably, the Board is unable to rule definitively on the 
claim at this time, regardless of whether a VA examination 
was conducted.  If a VA examination was not completed, the 
Board must remand the claim so that an examination can be 
completed.  The Veteran has a right to compliance with remand 
instructions, and it is VA's duty to ensure such compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  If, on the 
other hand, a VA examination was completed, VA has a duty to 
obtain the examination report and associate it with the 
claims file.  38 U.S.C.A. § 5103A.  This has not yet been 
done.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Determine whether the Veteran 
underwent, since the November 2008 Remand, 
a VA psychiatric examination.  If he did, 
obtain the examination report and 
associate it with the claims file.  If he 
did not, schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner should review the 
claims folder and all associated medical 
records.  The examiner is asked to note 
any symptomatology related to PTSD, and 
specifically to comment on whether the 
Veteran has symptomatology such as 
suicidal ideation, obsessional rituals, 
spatial disorientation, neglect of 
hygiene, and intermittent illogical, 
obscure, or irrelevant speech.

2.  Then, the AMC should readjudicate the 
claim.  If the decision remains adverse to 
the Veteran, issue a supplemental statement 
of the case and allow the appropriate time 
for response before returning the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional 


development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the U.S. Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b).


